Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 1 of 35 PageID #: 18501




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  DOCTOR CHINWE OFFOR,
                                      Plaintiff,                     ORDER ADOPTING REPORT
                                                                     AND RECOMMENDATION
   - against -                                                       2:15-cv-2219 (DRH) (SIL)
  MERCY MEDICAL CENTER, CATHOLIC
  HEALTH SERVICES OF LONG ISLAND,
  DOCTOR SWARNA DEVARAJAN, and
  DOCTOR JOHN REILLY
                                        Defendants.
  ---------------------------------------------------------------X

   APPEARANCES

   IKE AGWUEGBO & CO. P.C.
   Attorney for Plaintiff
   575 Lexington Avenue, 4th Floor
   New York, NY 10022
   By: Ike Agwuegbo, Esq.

   NIXON PEABODY LLP
   Attorneys for Defendants
   50 Jericho Quadrangle, Suite 300
   Jericho, NY 11753-2728
   By: Tara Eyer Daub, Esq.
         Aaron F. Nadich, Esq.


   HURLEY, Senior District Judge:



                                              INTRODUCTION

          Presently before the Court is the Report and Recommendation of Magistrate

   Judge Steven I. Locke, dated May 11, 2021 (the “R&R”) [DE 304], recommending that

   the Court (i) deny Plaintiff Dr. Chinwe Offor’s motions to strike evidence in the




                                                   Page 1 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 2 of 35 PageID #: 18502




   captioned Defendants’1 summary judgment papers as inadmissible expert materials,

   (ii) deny Plaintiff’s motion for summary judgment, and (iii) grant Defendants’

   cross-motion for summary judgment. Plaintiff filed objections pursuant to Federal

   Rule of Civil Procedure 72 on May 18, 2021, to which Defendants responded on June

   1, 2021. For the reasons stated below, Plaintiff’s objections are overruled and the

   R&R is adopted in full.       Plaintiff’s Motion to Strike and Motion for Summary

   Judgment are both denied, and Defendants’ Motion for Summary Judgment is

   granted.

                                      BACKGROUND

         The Court adopts the R&R’s detailed Background Section, R&R at 2–14, over

   Plaintiff’s objections, see infra Discussion Section II (overruling the objections raised

   at pages 15 through 27 in Plaintiff’s Objections to the Report and Recommendations

   (“Obj.”) [DE 305]).    The Background section in this Order contains only the

   information necessary to understand the basis for Judge Locke’s recommendations

   and the objections thereto.

         A.     Relevant Facts

         MMC, a nonprofit hospital member of CHSLI, employed Plaintiff as a full-time

   neonatologist between 2000 and 2014. R&R at 2–3. As of 2012, there were only three

   full-time neonatologists at MMC: Plaintiff, Dr. Niti Rayjada, and the Chairwoman of




   1     The captioned Defendants are: Mercy Medical Center (“MMC”), Catholic
   Health Services of Long Island (“CHSLI”), Doctor Swarna Devarajan (“Dr.
   Devarajan”) and Doctor John P. Reilly (“Dr. Reilly,” and together with MMC, CHSLI
   and Dr. Devarajan, “Defendants”).


                                         Page 2 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 3 of 35 PageID #: 18503




   the Department of Pediatrics and the Director of Neonatology and Newborn Services

   Dr. Swarna Devarajan. Id. at 3. Dr. Rayjada was scheduled for a twelve-week

   maternity leave following the anticipated birth of her child in December 2012. Id.

           In June 2012, Plaintiff voiced to Dr. Devarajan the possibility of taking

   vacation in late January 2013 – when Plaintiff’s twenty-nine-year-old daughter, who

   lived in Chicago, expected to give birth to her first child. Id. at 3–4. As stated in the

   R&R, Plaintiff “maintains her daughter suffered from serious health conditions

   during and after her pregnancy” but “did not inform [Dr.] Devarajan of any then-

   current or anticipated health issues, disabilities or medical needs her daughter had,

   or any possibility that her daughter would not be able to care for herself after labor.”

   Id. at 4–5. Dr. Devarajan did not take any action with respect to Plaintiff’s comments;

   MMC’s policy since 2010 required neonatologists to request vacation time in writing.

   Id. at 3–5; see Defs. Local Rule 56.1 Statement ¶¶ 26–30 (“Defs. 56.1”) [DE 284-2]. In

   July 2012, Dr. Devarajan limited the remaining neonatology “physicians’ ability to

   take vacation between late 2012 and early 2013,” in light of Dr. Rayjada’s expected

   absence. R&R at 5–6.

           In August 2012, Dr. Devarajan instituted an internal review of Plaintiff’s

   clinical management following concerns expressed by Dr. Richard Koppel, the

   Director of the Regional Perinatal Center at Cohen Children’s Medical Center. Id.

   An external review followed the internal review, with three practitioners at

   institutions unaffiliated with MMC and CHSLI reviewing Plaintiff’s medical care. Id.

   at 6.




                                         Page 3 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 4 of 35 PageID #: 18504




         In September 2012, Plaintiff emailed Dr. Devarajan to request time off in

   February 2013. Id. Her email, in relevant part, reads: “I need vacation in February

   because my daughter is due to deliver her first baby and she will need me.” Ex. T

   [DE 284-25] to Decl. of Justin A. Guilfoyle (“Guilfoyle Decl.”) [DE 284-1]; see R&R at

   5. The request was not granted. R&R at 5.

         In November 2012, Plaintiff hired an attorney to help her get permission to

   take time off. Id. In December 2012, the neonatology department held meetings to

   address the concerns raised by those who reviewed Plaintiff’s clinical management.

   Id. at 5–7.   Later that month, on the same day—December 27, 2012—Plaintiff

   (i) received permission to take leave in February 2013 and (ii) was placed on a three-

   month Focused Practitioner Performance Evaluation (“FPPE”) to further assess her

   clinical “skills or knowledge” and to “determine what additional steps, if any, were

   appropriate.” Id.

         Three months, however, did not suffice to generate enough data to evaluate

   Plaintiff, and MMC kept the FPPE ongoing.            Id.   During the FPPE review,

   Defendants continued to hold several “meetings with [Plaintiff] and memorialized the

   complaints and concerns raised [regarding Plaintiff], as well as meetings held, in

   written letters and notes to file.” Id. at 7–8.

         In June 2014, MMC held a Peer Review meeting at which it was “determined

   that [Plaintiff] failed to meet the appropriate standard of care.” Id. at 8–9. MMC

   and CHSLI terminated Plaintiff on August 21, 2014 and summarily suspended her

   clinical privileges “as a result of her standard of care issues, unprofessionalism, lack




                                         Page 4 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 5 of 35 PageID #: 18505




   of respect, insubordination, failure to improve and failure to adhere to departmental

   policies, procedures and guidelines.” Id. at 9.

         B.     Procedural History

         Plaintiff commenced this action on April 20, 2015. R&R at 11. On March 10,

   2016, then-presiding District Court Judge Arthur D. Spatt granted Defendants’

   motion to dismiss, a decision which, on April 12, 2017, the Second Circuit affirmed

   except as to Plaintiff’s Family Medical Leave Act (“FMLA”) retaliation claim and the

   supplemental state law claims over which the Court declined to exercise jurisdiction.

   R&R at 11–13. Judge Spatt dismissed the state law claims on October 28, 2017, [DE

   65], leaving only the FMLA retaliation cause of action.

         On June 25, 2016, Judge Spatt sanctioned Plaintiff’s counsel for his repeated

   failure to redact confidential information in his filings. [DE 47]. In October 2019,

   Judge Spatt warned Plaintiff’s counsel “to exercise significantly more discretion

   regarding discovery motion practice” as a result of Plaintiff’s numerous motions for

   sanctions and to strike – each premised upon Defendants’ alleged spoliation and

   fraud on the court. [DE 175]. Since the warning, the docket reflects Plaintiff filed

   seven additional motions for sanctions, motions to strike, or motions to reconsider

   denials of same, including (i) a motion for sanctions filed not two months after Judge

   Spatt’s warning, [DE 180], and (ii) two motions for sanctions filed within five days of

   each other, see [DE 259] (dated Dec. 1, 2020); [DE 264] (dated Dec. 6, 2020). United

   States District Court Judge Sandra J. Feuerstein, who presided over the matter

   between June 2020 and April 2021, and Magistrate Judge Locke, who presided over




                                        Page 5 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 6 of 35 PageID #: 18506




   the matter since its inception, each reminded Plaintiff’s counsel of his obligation to

   follow Court orders and rules in his motion practice. Order dated Jan. 6, 2021

   (Feuerstein, J.); R&R at 20 (Locke, M.J.).

         The parties cross-moved for summary judgment on October 28, 2020. [DEs

   283, 284]. Plaintiff moved to strike evidence in Defendants’ summary judgment

   papers on November 30, 2020, [DE 258], and December 4, 2020, [DE 263]. Judge

   Feuerstein referred the motions for summary judgment and the motions to strike to

   Judge Locke on January 22, 2021. See Order dated Jan. 22, 2021. Judge Locke issued

   his R&R on May 11, 2021.         [DE 304].    Judge Locke recommended granting

   Defendants’ motion for summary judgment and denying Plaintiff’s motion for

   summary judgment because “Plaintiff did not provide sufficient notice to Defendants

   that she was or may have been entitled to FMLA leave to visit her adult daughter.”

   R&R at 23. Judge Locke further recommended denying Plaintiff’s motions to strike

   because he “did not rely on any of the[] documents in reaching its conclusion on the

   arguments for summary judgment.” Id. at 17.

         Plaintiff objected to the R&R pursuant to Federal Rule of Civil Procedure 72

   on May 18, 2021, [DE 305], and Defendants responded on June 1, 2021, [DE 308].

   The matter was reassigned to the undersigned on June 2, 2021.

                                  LEGAL STANDARD

         Federal Rule of Civil Procedure 72(b) provides that when a magistrate judge

   issues a report and recommendation on a matter “dispositive of a claim or defense of

   a party,” the district court judge shall make a de novo determination of any portion




                                       Page 6 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 7 of 35 PageID #: 18507




   of the magistrate judge’s disposition to which specific written objection has been

   made. Fed. R. Civ. P. 72(b).

                                      DISCUSSION

           The Court addresses Plaintiff’s objections in the order in which she presents

   them.

   I.      Fraud on the Court, Ipso Facto, as a Claimed Basis to Grant
           Summary Judgment to Plaintiff

           Plaintiff objects to the R&R’s failure to recommend the Court grant summary

   judgment to Plaintiff as a sanction for Defendants’ submission and reliance on

   purportedly “forged, fabricated and altered documents.” Obj. at 8–9. Judge Locke

   “decline[d] to address” her concerns because the documents related to the retaliatory

   intent prong of her FMLA claim – an issue he did not reach. R&R at 26 n.4. Plaintiff

   contends “the relevancy of the fraudulent materials” is “of no consequence” and the

   documents’ falsity alone suffices as a basis to default Defendants. Obj. at 9 (citing

   Pope v. Fed. Exp. Corp., 974 F.2d 982 (8th Cir. 1992); Aoude v. Mobil Oil Corp., 892

   F.2d 1115 (1st Cir. 1989); Synanon Found., Inc. v. Bernstein, 517 A.2d 28 (D.C. 1986)).

   In that sense, Plaintiff says, Judge Locke erred in declining to analyze them.

           “The submission of false documents is clearly sanctionable.”      Bravia Cap.

   Partners Inc. v. Fike, 2015 WL 1332334, at *18 (S.D.N.Y. Mar. 25, 2015). But fraud

   on the court “will not lie where the alleged misconduct merely consists of ‘an

   advocate’s view of the evidence, drawing all inferences favorable to [his client] and

   against the [adversary].’” Passlogix, Inc. v. 2FA Tech., LLC, 708 F. Supp. 2d 378, 407

   (S.D.N.Y. 2010) (alterations in original) (quoting Intelli–Check, Inc. v. TriCom Card



                                        Page 7 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 8 of 35 PageID #: 18508




   Techs., Inc., 2005 WL 3533153, at *12 (E.D.N.Y. Dec. 22, 2005)). Plaintiff thus bears

   the heavy burden of proving, by “clear and convincing evidence,” that Defendants

   perpetrated fraud on the court. Bravia Cap. Partners Inc., 2015 WL 1332334, at *3

   (quoting Passlogix, Inc., 708 F. Supp. 2d at 393). Defendants have “no obligation here

   to ‘disprove’ fraud.” Bullock v. Reckenwald, 2016 WL 5793974, at *19 (S.D.N.Y. Aug.

   24, 2016), report and recommendation adopted, 2016 WL 5719786 (S.D.N.Y. Sept. 30,

   2016).

            Clear and convincing evidence “produces in the mind of the trier of fact a firm

   belief or conviction as to the truth of the allegations sought to be established” and

   “enable[s] the factfinder to come to a clear conviction, without hesitancy, of the truth

   of the precise facts in issue.” Funk v. Belneftekhim, 2019 WL 7603139, at *3 (E.D.N.Y.

   Jan. 17, 2019) (Scanlon, M.J.) (internal quotation marks omitted) (quoting Esposito

   v. Suffolk Cnty. Cmty. Coll., 2019 WL 1044099, at *2 (E.D.N.Y. Mar. 4, 2019)). “In

   other words, the proof must be ‘highly probable’ and ‘leave[] no substantial doubt.’”

   Esposito, 2019 WL 1044099, at *2 (alteration in original) (quoting Waran v. Christie’s

   Inc., 315 F. Supp. 3d 713, 718–19 (S.D.N.Y. 2018)). Indeed, the Second Circuit has

   noted in passing that “[p]erjury and fabricated evidence are evils that can and should

   be exposed at trial.”     Gleason v. Jandrucko, 860 F.2d 556, 560 (2d Cir. 1988)

   (parenthetically quoting Great Coastal Express, Inc. v. Int’l Brotherhood of Teamsters,

   675 F.2d 1349, 1357 (4th Cir. 1982)); A.I.A. Holdings, S.A. v. Lehman Bros., 2002 WL

   1271722, at *2 (S.D.N.Y. May 29, 2002) (finding no fraud on the court even though




                                          Page 8 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 9 of 35 PageID #: 18509




   “defendants have made some showing that the two documents submitted by plaintiffs

   in support of their motion for summary judgment may well have been doctored”).

         While Plaintiff objects to virtually every piece of evidence not in her favor as

   fraudulent, see R&R at 2–11, she specifically raised objections as to Exhibits II, PP,

   AA, SS, Z, X, HH to the Declaration of Justin A. Guilfoyle in Support of Defendants’

   Motion for Summary Judgment2 and Exhibit H to the Declaration of Dr. Swarna

   Devarajan dated January 22, 2020,3 Obj. at 8–9, 19, 21, 23.4 The Court analyzes each

   exhibit in the same order as they appear in Plaintiff’s Objection.

         The Court harbors substantial doubt that Defendants forged any of these

   exhibits and cannot find clear and convincing evidence of fraud.

         A.     Exhibit II

         Exhibit II is an October 28, 2013 typewritten note authored by Dr. Devarajan.

   Ex. II [DE 284-40] to Guilfoyle Decl. Plaintiff correctly points out an inconsistency

   between that date and the dates listed in the body of the note. Specifically, the note

   “details events that occurred over one month later”—on “11/25/2013” and

   “11/28/2013”—i.e., events that had not yet transpired as of October 28, 2013. Obj. at

   10. Plaintiff persuasively argues the events likely did not occur in November. For



   2     Exs. II, PP, AA, SS, Z, X, HH [DEs 284-40, -47, -32, -50, -31, -29, -39] to
   Guilfoyle Decl.
   3     Ex. H [DE 187-8] to Decl. of Dr. Swarna Devarajan dated Jan. 22, 2020
   (“Devarajan Sanctions Decl.”) [DE 187]; see also Ex. 28 at 838–46 [DE 288] to Aff. of
   Ike Agwuegbo (“Agwuegbo Aff.”) [DE 285-1].
   4      While Plaintiff does not formally analyze Exhibits X, HH, and H in the same
   section as she does the others, she raises their allegedly fraudulent nature
   immediately thereafter. See Obj. at 19, 21.


                                        Page 9 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 10 of 35 PageID #: 18510




   example, “11/28/2013” was Thanksgiving – a Thursday, and not a Monday as written

   in the note. Id. And, as Plaintiff’s evidence reflects, Dr. Devarajan was not on-call

   in November 2013. See Ex. 17 [DE 286-13] to Agwuegbo Aff.

          Even so, the Court does not believe the note is fraudulent. Like other courts

   have held, “inaccuracies about the date[s] . . . do not convince the Court that [a

   declarant] is lying.” E.g., Passlogix, 708 F. Supp. 2d at 402. They may reflect honest

   mistakes.   For example, here, if the events occurred in October 2013, and Dr.

   Devarajan confused October for the eleventh month, everything lines up. Defs. Reply

   in Support of Summary Judgment at 17 (“Defs. Reply”) [DE 296-1]. October 28, 2013

   was indeed a Monday. A revised schedule in Plaintiff’s evidence demonstrates Dr.

   Devarajan’s on-call responsibility for October 2013. See Ex. 17 at 0448 to Agwuegbo

   Aff.   And whether the events occurred in October or November 2013 does not

   materially impact the issues at bar, which further undermines an inference of fraud.

   See Obj. at 10.

          B.    Exhibit PP

          Exhibit PP is a December 19, 2013 letter on Mercy Medical Center letterhead

   from Dr. Devarajan to Plaintiff. Ex. PP [DE 284-47] to Guilfoyle Decl. Plaintiff deems

   it fraudulent for two reasons. First, Dr. Devarajan “falsely claimed” in Exhibit PP

   that “she gave a letter to [Plaintiff] on June 15th, 2013,” a Saturday, a day of the

   week on which the hospital has only one doctor on-call. Obj. at 11. Second, it is




                                       Page 10 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 11 of 35 PageID #: 18511




   “identical” to another document “dated December 20, 2013.”5 Id. Dr. Devarajan’s

   declaration corroborates Plaintiff’s reading; she avers “I did not present [Plaintiff]

   with a letter on June 15, 2013.” Devarajan Sanctions Decl. ¶¶ 19–21.

            But Dr. Devarajan’s mistake, without more, does not make fraud highly

   probable. Dr. Devarajan owns up to her “inadvertent error.” See id. She explains

   that she drafted a letter to Plaintiff on June 15, 2013, submitted it to the Human

   Resources Department, and ultimately delivered the letter on July 1, 2013. Id. In

   writing Exhibit PP, Dr. Devarajan “unintentionally and mistakenly” referenced the

   date of the first draft. Id.; see Defs. Reply at 18–19. Likewise, the differences between

   the December 19 and 20 letters are too minor to suggest fraud – the latter simply

   adds the word “previously” and the first and last names of certain doctors. Compare

   Ex. PP to Guilfoyle Decl. with [DE 200] at 25 of 34. “While there is evidence of

   multiple drafts of memoranda and incorrect dates on documents, none of those

   variances allow an inference of fraud.” E.g., Oliver v. New York State Police, 2020

   WL 1989180, at *50 n.53 (N.D.N.Y. Apr. 27, 2020).

            The Court offers no opinion on Dr. Devarajan’s credibility nor the weight her

   testimony and documentary evidence deserve.            But it should be noted that

   Defendants indicate, and Plaintiff does not dispute, that Plaintiff failed to take any

   depositions in the case, eschewing the opportunity to ask questions of Defendants and




   5        The December 20, 2013 version can be viewed at Docket Entry 200, page 25
   of 34.


                                        Page 11 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 12 of 35 PageID #: 18512




   their witnesses as to their documents’ veracity. Defs. 56.1 at 2 n.1. Plaintiff has

   failed to establish that Exhibit PP is fraudulent under the attendant circumstances.

         C.     Exhibit AA

         Exhibit AA is an email dated October 25, 2012 from Dr. Richard J. Schanler to

   Dr. Devarajan. Ex. AA [DE 284-32] to Guilfoyle Decl. Plaintiff traces fraud to Dr.

   Schanler’s email address. Dr. Schanler sent the email from “rschanle@nshs.edu”

   rather than “schlaner@nshs.edu” – the latter is (according to Plaintiff) his “correct

   email address” as shown in his signature block. Obj. at 12.

         Exhibit AA does not give the Court a firm conviction that fraudulent conduct

   occurred. Plaintiff’s argument stems from her experiences communicating with Dr.

   Schanler. Decl. of Dr. Chinwe Offor ¶¶ 38–39 (“Offor Decl.”) [DE 285-3]. She states,

   “I do not believe that Dr. Schanler wrote or sent [the email at Exhibit AA]. . . . I have

   communicated several times with Dr. Schanler . . . . Dr. Richard Schanler’s correct

   [e]mail address is schanler@nshs.edu.” Id. But that does not rule out Dr. Schanler

   having two email addresses, even if he communicated with Plaintiff solely through

   one. Defs. Reply at 20.

         The Court also takes sua sponte judicial notice of a neonatology textbook listing

   Dr. Richard J. Schanler, with a “rschanle@nshs.edu” email address, as a contributor.

   See Evidence-Based Handbook of Neonatology at xvii (William Oh, ed., 1st ed. 2011); 6




   6      World Scientific, the publisher of the Evidence-Based Handbook of
   Neonatology, makes a scan of the List of Contributors freely available online at its
   website: https://www.worldscientific.com/doi/epdf/10.1142/9789814313476_fmatter
   (last accessed Sept. 1, 2021). So too does Amazon.com, via its “Look Inside” feature:


                                        Page 12 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 13 of 35 PageID #: 18513




   see also Defs. Reply at 20 (“[A] simple search on the Internet confirms that Dr.

   Schanler had more than one email address . . . .”). The judicial notice extends solely

   to the textbook’s linking of Dr. Schanler’s to the purportedly fake email address and

   not as to the truth of whether Dr. Schanler’s email address was actually

   “rschanle@nshs.edu.” See Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425

   (2d Cir. 2008); O’Keefe v. Ogilvy & Mather Worldwide, Inc., 2006 WL 3771013, at *2

   (S.D.N.Y. Dec. 18, 2006) (“The Court can . . . take judicial notice of the fact that []

   advertisements were published in certain publications and on certain dates, but it

   cannot make factual inferences based on the content of those advertisements that it

   could not otherwise make pursuant to its power under Fed. R. Evid. 201 to take notice

   of widely known and indisputable facts.”). Its mere existence—an unrelated third-

   party’s publication, before this matter arose, of a book listing the false Dr. Schanler

   email address—leads the Court to disagree with Plaintiff’s assessment of fraud.

         D.     Exhibit SS

         Exhibit SS is Dr. Devarajan’s February 5, 2014 typewritten note

   memorializing a meeting called by Dr. Aaron Glatt. Ex. SS [DE 284-50] to Guilfoyle

   Decl. It is fabricated, says Plaintiff, because Dr. Glatt’s email recounting the same

   meeting demonstrates he “never made the statements credited to him by Dr.

   Devarajan.” Obj. at 12 (emphasis removed). Specifically, Dr. Glatt considered his

   statements “not specific but general in nature regarding appropriate direct verbal




   https://www.amazon.com/Evidenced-Based-Handbook-Neonatology-William-Oh/dp/
   9814313467 (last accessed Sept. 1, 2021).


                                       Page 13 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 14 of 35 PageID #: 18514




   communication regarding patient care issues, how to address quality concern, chain

   of command, etc.” Ex. 80 [DE 292-28] to Agwuegbo Aff. Dr. Devarajan, by contrast,

   wrote Dr. Glatt “stated the expectation that emails discussing patient information

   that are damaging must stop. He stated that any more such emails and he will take

   further action including suspension. He supports the Chair of the department. All

   quality concerns must be brought forth through Peer Review and PI process within

   the department.” Ex. SS to Guilfoyle Decl.

          In the Court’s view, Dr. Glatt’s and Dr. Devarajan’s recollections are not

   irreconcilable.   See Defs. Reply at 21.     Perhaps Dr. Devarajan’s notes reflect

   statements more “specific” than Dr. Glatt’s characterization of the same would

   suggest. The divide between “general” and “specific” here is not great enough to

   indicate fraud.

          E.      Exhibit Z

          Exhibit Z is a “MIDAS report”—a “Risk Management Worksheet” from

   CHSLI’s electronic incident reporting system. Ex. Z [DE 284-31] to Guilfoyle Decl.

   The second page lists the “General Event Data” and a comment entry dated August

   20, 2012. Id. The entry begins: “There have been multiple issues in the NICU of vent

   and HFOV mismanagement by Dr. Offor with many different staff members on both

   shifts.” Id.

          Plaintiff contends this document reflects Dr. Devarajan’s “initial attempt” to

   allege clinical mismanagement against Plaintiff. Obj. at 13–15. The report is a

   forgery, Plaintiff argues, because (i) it fails to include Plaintiff’s allegations of




                                       Page 14 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 15 of 35 PageID #: 18515




   mismanagement against Drs. Devarajan and Rayjada, (ii) Plaintiff was not working

   on August 20, 2012, (iii) a Pediatric Infectious Disease Specialist “endorsed

   [Plaintiff’s] management of the baby,” and (iv) the treatment plan “was made by that”

   specialist and “followed and continued by all the other” doctors in the neonatal unit.

   Id. (citing Exs. 82, 83 [DEs 293-1, -2] of Agwuegbo Aff.). Plaintiff also calls into

   question the report’s timing – generated after Dr. Koppel raised concerns about

   Plaintiff’s clinical management and not “when the alleged clinical mismanagement

   occurred.” Id. Lastly, Plaintiff alleges Defendant’s counsel lied to the Court at an

   April 23, 2020 conference by stating “such a document never existed.” Id.

         The conflicting evidence in the record does not clearly and convincingly reveal

   fraud. The basis for Plaintiff’s objection here is Plaintiff’s declaration dated January

   6, 2021, from which the objections were copied verbatim. Compare Offor Decl. ¶¶ 30–

   35, with Obj. at 13–15. In any event, Plaintiff’s objections “are an advocate’s view of

   the evidence, drawing all inferences favorable to [her] and against [Defendants] in

   this action.” See Intelli-Check, Inc., 2005 WL 3533153, at *12. Her disagreement

   with the report’s substance does not prove fraud. For example, Plaintiff does not

   provide a foundation for why she believes the MIDAS report should contain her

   allegations against Drs. Devarajan and Rayjada. She likewise fails to explain why

   the chronology of events is suspicious: Dr. Koppel expressed concern about Plaintiff

   to Dr. Devarajan, who then instituted the internal review that generated the MIDAS

   report. Defs. 56.1 ¶¶ 65–66 (citing Decl. of Dr. Swarna Devarajan dated Oct. 28, 2020

   ¶¶ 37–39 (“Devarajan SJ Decl.”) [DE 284-3]). If Plaintiff contends that MMC’s course




                                        Page 15 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 16 of 35 PageID #: 18516




   of practice was to generate MIDAS reports at the time of the inciting events and never

   thereafter, she has offered insufficient proof in support.

         The Court does not read the transcript of the April 23, 2020 conference as

   revealing lies perpetrated by Defense counsel. The conference addressed, inter alia,

   Plaintiff’s Motion to Compel the MIDAS reports for Patients ## 1, 2, 3, 5, 11, 12, and

   13.7 See Tr. at 9:13–10:15, Ex. 48 [DE 290-3] to Agwuegbo Aff.; see Pl. Mot. to Compel

   at 2–3 [DE 196]. Defense counsel affirmed that MIDAS reports for these patients did

   not exist. Tr. at 9:13–10:15, Ex. 48 to Agwuegbo Aff.; Defs. Ltrs. dated Feb. 19 and

   20, 2020, Ex. 31 [DE 289-2] to Agwuegbo Aff. Exhibit Z’s MIDAS report, on the other

   hand, pertains to Patient # 4, whose reports Plaintiff did not move to compel. 8 See

   Defs. Reply at 20. Plaintiff herself recognizes as much. Obj. at 11 (“This Report

   [Exhibit Z] was generated in alleged connection to the treatment of Patient # 4.”); see

   Pl.’s Counter Statement of Undisputed Material Facts ¶ 66 (“Pl. Counter 56.1”) [DE

   285-2]. As such, Defense counsel’s representations at the April 23, 2020 conference

   do not prove Exhibit Z is fabricated.

         F.     Exhibit X

         Exhibit X is Dr. Devarajan’s handwritten Neonatology Performance

   Improvement note dated August 15, 2012 regarding Plaintiff’s management of a

   particular patient. Ex. X [DE 284-29] to Guilfoyle Decl. Plaintiff asserts “[n]o such




   7      In this action, patients are identified by number to protect their personally
   identifiable information.
   8     Defendants state they produced to Plaintiff this MIDAS Report in September
   2018. Defs. Reply at 20.


                                        Page 16 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 17 of 35 PageID #: 18517




   meeting or counseling session occurred” because “there would have been at least [a]

   [MIDAS] Report or Sentinel Event Report made at the time.” Obj. at 21. Further, as

   the note “memorializ[es] [] a [c]ounseling session,” Plaintiff argues, Dr. Devarajan

   should have filled out a counseling report with both her and Plaintiff’s signatures.

   Id. at 19.

          The Court fails to find clear and convincing evidence of fraud in Exhibit X. Dr.

   Devarajan avers she prepared this handwritten note contemporaneously with her

   meeting with Plaintiff. Devarajan SJ Decl. ¶¶ 34–40. Plaintiff’s characterization of

   this exhibit as a counseling memorandum follows from unsupported speculation:

   “Exhibit X looks like an attempt by Dr. Devarajan to provide a memorialization of a

   [c]ounseling session.” Obj. at 19. Moreover, Dr. Devarajan states the incident did

   result in a MIDAS report – one dated August 20, 2012, i.e., Exhibit Z. Devarajan SJ

   Decl. ¶ 38; see supra Discussion Section I.E.

          G.    Exhibit HH

          Exhibit HH is a letter dated July 1, 2013 from Dr. Devarajan to Plaintiff with

   the subject “Unacceptable Behavior.” Ex. HH [DE 284-39] to Guilfoyle Decl. Plaintiff

   asserts the underlying meeting at which Defendants allegedly gave her the letter

   never occurred and that Dr. Devarajan should have memorialized the letter in a

   counseling report with her and Plaintiff’s signatures. Obj. at 21. This Objection fails

   to cite any record evidence, and thus fails to clearly and convincingly demonstrate

   fraud, as opposed to a Plaintiff-favorable view of the evidence. Id.; see Intelli-Check,




                                        Page 17 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 18 of 35 PageID #: 18518




   Inc., 2005 WL 3533153, at *12. Without evidence beyond Plaintiff’s averments, the

   Court does not view Exhibit HH as proof of fraud on the Court.

         H.     Exhibit H

         Defendants did not rely on Exhibit H in support of the at-issue summary

   judgment motion; instead, it was cited in their opposition to Plaintiff’s Motion for

   Sanctions dated December 5, 2019. Ex. H [DE 187-8] to Devarajan Sanctions Decl.;

   see also Ex. 28 at 838–46 Agwuegbo Aff. (attaching a copy of Defendants’ sanctions

   opposition papers). Exhibit H is the Neonatology Peer Review Committee Minutes

   dated June 17, 2014 for a meeting held “on Wednesday June 17, 2014.” Plaintiff

   states the document is fraudulent because June 17, 2014 was a Tuesday and because

   the minutes incorrectly “concluded that [Plaintiff’s] clinical management failed to

   meet the Standard of Care.” Obj. at 23–24. According to Plaintiff, the “truth could

   have easily been verified by the Court taking a look at Patient’s Chart and Medical

   Record” exhibits among her papers. Id.

         Plaintiff is correct June 17, 2014 was a Tuesday. That said, this mistake of

   one day is insufficient to render Exhibit H fraudulent. See, e.g., Oliver, 2020 WL

   1989180, at *50 n.53. And Plaintiff’s reading of the medical record to discredit

   Exhibit H is closer to advocacy than proof of fraud. Passlogix, Inc., 708 F. Supp. 2d

   at 407.

         As none of the exhibits amount to fraud on the Court, Plaintiff’s objection to

   the R&R’s failure to recommend the Court enter a default judgment against

   Defendants is overruled.    It bears repeating: Judge Locke correctly declined to




                                      Page 18 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 19 of 35 PageID #: 18519




   consider and to address these exhibits as they do not touch upon the issue of FMLA

   notice, which was the basis for his summary judgment recommendations. R&R at 26

   n.4.

   II.    The R&R’s Recitation of Facts

          Plaintiff objects to the R&R’s Background and Relevant Facts sections as

   “ma[king] it seem as if the Plaintiff was being unreasonable in her request for

   vacation.” Obj. at 15. To the extent this objection relies on Judge Locke’s citation to

   allegedly “forged, fabricated and altered documents” or “expert reports,” id. at 15, 19–

   20, it is overruled, see supra Discussion Section I (fabricated documents); see infra

   Discussion Section VI (expert reports).

          At the outset, the Court notes that Plaintiff’s failure to comply with Local Rule

   56.1 led Judge Locke (i) to “decline to consider” Plaintiff’s assertions “supported by

   citations to documents not contained within the record[] or that amount to legal

   arguments,” (ii) to “admit[] only those facts in Defendants’ Rule 56.1 statement that

   are supported by admissible evidence and not controverted by other admissible

   evidence in the record,” and (iii) to “ignore[] any facts submitted in violation of Local

   Civil Rule 56.1.” See R&R at 2 n.1, 17–19. Judge Locke did not abuse his discretion

   in doing so.   See Holtz v. Rockefeller & Co., 258 F.3d 62, 72–73 (2d Cir. 2001)

   (observing the court’s “broad discretion to determine whether to overlook a party’s

   failure to comply with local court rules” in the context of Local Rule 56.1). The Court

   here nonetheless endeavors to “conduct an assiduous review of the record,” as if

   Plaintiff had complied with Local Rule 56.1. Id.




                                        Page 19 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 20 of 35 PageID #: 18520




         Plaintiff disputes many facts unrelated to the issue on which the R&R

   recommended granting summary judgment to Defendants. Disputed immaterial

   facts do not create genuine questions sufficient to withstand summary judgment.

   E.g., Lilakos v. New York City, 2018 WL 6242227, at *3 (E.D.N.Y. Nov. 29, 2018) (“But

   [the] objections . . . all dispute facts that are immaterial, rendering their

   consideration unnecessary for summary judgment purposes.” (citing Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986))). For example, (i) the availability of

   physician coverage, (ii) the date on which Defendants formalized a written vacation

   policy, (iii) whether the FPPE was justified, (iv) whether Plaintiff was justified in not

   seeking a pre-termination hearing or a post-termination appeal, and (v) the Office of

   Professional Medical Conduct’s investigation, see Obj. at 15–16, 19–26, do not concern

   the FMLA notice issue dispositive on summary judgment, see infra Discussion

   Section IV.

         Plaintiff does object to one pivotal fact – that Plaintiff “did not inform [Dr.]

   Devarajan of any then-current or anticipated health issues, disabilities or medical

   needs her daughter had, or any possibility that her daughter would not be able to

   care for herself after labor.” Obj. at 16–19 (quoting R&R at 4–5). The full statement

   in the R&R reads:

         While Offor maintains her daughter suffered from serious health
         conditions during and after her pregnancy, and that Plaintiff was aware
         of them at the time she requested the vacation based on “oral[]”
         conversations, she did not inform Devarajan of any then-current or
         anticipated health issues, disabilities or medical needs her daughter
         had, or any possibility that her daughter would not be able to care for
         herself after labor, stating on September 28, 2012 only that she




                                        Page 20 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 21 of 35 PageID #: 18521




         “need[ed] the vacation in February [2013] because [her] second daughter
         [wa]s due to deliver her first baby and she will need [her].”

   R&R at 4–5 (alterations in original).

         It is indisputable that Plaintiff’s September 28, 2012 email does not mention

   her daughter’s health issues or inability to care for herself. See Email dated Sept. 28,

   2012, Ex. T to Guilfoyle Decl. Accordingly, the Court understands Plaintiff to contend

   the R&R reads the email out of context, without reference to (a) her conversations

   with Dr. Devarajan in June 2012, in which she purportedly communicated her

   daughter’s health issues and inability to care for herself or (b) her daughter’s

   diagnosed conditions and her impairment thereform. Obj. at 17. Plaintiff’s objection

   is built upon an unsupported reading of the evidence contradicted by her own

   deposition testimony.

         Plaintiff asserts that she “informed Dr. Devarajan in June 2012 . . . [that her

   daughter] was being investigated for Hodgkin’s Lymphoma.” Offor SJ Decl. ¶ 13. Yet

   at her deposition, Plaintiff testified it was “some form of non-Hodgkin’s lymphoma.”

   Tr. of Dec. 5, 2019 Deposition of Dr. Chinwe Offor at 119:25, 135:20–21, 136:7–8

   (“Offor Dep. Tr.”) (emphasis added), Ex. D [DE 284-9] to Guilfoyle Decl. Plaintiff also

   asserts she told Dr. Devarajan about her daughter’s heart palpitations, heart

   murmur, and “unusually severe anemia.” Offor SJ Decl. ¶ 13. But she testified she

   “didn’t want to give [Dr. Devarajan] any more detail” other than that her daughter’s

   lymph nodes had “enlarged” and “flared up.” Offor Dep. Tr. at 120:9, 121:5–14. She

   reiterated: “That was as far as I went, and beyond that I didn’t talk to [Dr. Devarajan]




                                        Page 21 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 22 of 35 PageID #: 18522




   about other details.” Id. at 121:5–14. That is, she affirmatively disavowed telling Dr.

   Devarajan of the other conditions.9 See id.

         She likewise testified she did not know, at the time she requested vacation in

   June, whether the lymph node condition did, or could, incapacitate her daughter:

         Q.      Now, when you spoke with Dr. Devarajan, you spoke about
                 something having to do with your daughter’s lymph nodes?

         A.      I had told her about her lymph nodes because early in this
                 pregnancy the lymph nodes flared up again.

          ....

         Q.      I’m talking about when you asked Dr. Devarajan for the --

         A.      That was only information I gave her about the lymph nodes and
                 how they had flared up.

         Q.      And when you say they flared up, how did that impact or affect
                 your daughter?

         A.      How do you mean?

         Q.      I mean, so they flared up. What does that mean?

         A.      They became enlarged. And she needed to be investigated for
                 that.

         Q.      Did that prevent her from working? Did that prevent her from
                 doing things? How did the flaring up of her lymph nodes affect
                 her?

         A.      I don’t know what you mean by affecting her, but when --

         Q.      Well, did it prevent her from doing anything?




   9      Plaintiff’s deposition testimony also suggests that she did not know of the other
   conditions until after her daughter gave birth. E.g., Offor Dep. Tr. at 217:3–8
   (Q: “When did [your daughter] say she was anemic?” A: “After she gave birth. By the
   time I came back again.” Q: “Did she tell you at any point in time prior to her giving
   birth, that she was anemic?” A: “I don’t really remember.”)


                                       Page 22 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 23 of 35 PageID #: 18523




          MR. AGWUEGBO:                Her daughter was sick.

          A.     I have no idea about whether she was going to work or not going
                 to work. I just talked about the medical issues she had.

          Q.     With Dr. Devarajan?

          A.     In early pregnancy. The issues with the lymph node enlargement.
                 That was as far as I went, and beyond that I didn’t talk to her
                 about other details because she kind of didn’t believe me. She told
                 everyone that I was just trying to make trouble, that there was
                 nothing wrong with my daughter.
                    So once I got that information back, I didn’t want to give her
                 any more details about my daughter.

   Offor Dep. Tr. at 118:9–14, 120:6–121:14. Plaintiff provided Dr. Devarajan with no

   more detail than a “lymph node enlargement,” a condition which (at the time)

   Plaintiff did not know had incapacitated, or could incapacitate, her daughter. The

   R&R therefore accurately described the facts; as of September 2012, Plaintiff had not

   informed Dr. Devarajan that Plaintiff’s daughter was unable, or “would not be able[,]

   to care for herself after labor.”

          Altogether, Plaintiff’s objection—drawn from her summary judgment

   submissions, which include her declaration—contradicts her previous sworn

   testimony and fails to defeat summary judgment in Defendants’ favor. In re Fosamax

   Prod. Liab. Litig., 707 F.3d 189, 193 (2d Cir. 2013). “[A] party may not create an

   issue of fact by submitting an affidavit in opposition to a summary judgment motion

   that, by omission or addition, contradicts the affiant’s previous deposition testimony.”

   Hayes v. N.Y.C. Dep’t of Corrs., 84 F.3d 614, 619 (2d Cir. 1996). “If a party who has

   been examined at length on deposition could raise an issue of fact simply by

   submitting an affidavit contradicting [her] own prior testimony, this would greatly



                                         Page 23 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 24 of 35 PageID #: 18524




   diminish the utility of summary judgment as a procedure for screening out sham

   issues of fact.” Perma Rsch. & Dev. Co. v. Singer Co., 410 F.2d 572, 578 (2d Cir. 1969).

          Plaintiff also attacks the R&R’s statement by citing evidence that Plaintiff’s

   daughter was in fact so afflicted with anemia, recurring heart palpitations, and a

   cardiac murmur and was in fact “temporarily disabled after the birth of her baby.”

   Obj. at 17. This argument does not address the thrust of the R&R’s point: Defendants

   had no knowledge, in June or September 2012, of these conditions or that they could

   render Plaintiff’s daughter incapable of self-care – conditions which (as discussed

   further infra Discussion Section IV) “may” have qualified Plaintiff for FMLA leave.

          Accordingly, Plaintiff’s objection to the Background and Relevant Facts section

   is overruled.

   III.   The Second Circuit’s Ruling on Defendants’ Motion to Dismiss

          Plaintiff objects that the R&R “totally disregarded and discountenanced” the

   Second Circuit’s decision earlier in the case, which held Plaintiff’s Complaint

   “plausibly alleged” an FMLA retaliation claim. Obj. at 27; see Offor v. Mercy Med.

   Ctr., 676 Fed. App’x 51, 54 (2d Cir. 2017). Plaintiff contends that, because the Second

   Circuit held her Complaint established “a prima facie case,” she no longer has to

   establish it again to withstand summary judgment; the analysis should begin with

   Defendants’ burden to “to provide non-retaliatory reasons for the adverse

   employment actions.” Obj. at 27.

          Plaintiff’s position conflates the standard on a Rule 12(b)(6) motion to dismiss

   with that applicable here, a Rule 56 motion for summary judgment. “[I]t is quite




                                       Page 24 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 25 of 35 PageID #: 18525




   possible [for decisions on these motions] to reach the opposite result in the same case,

   depending on the applicable standard of review.” MacDonald v. Safir, 206 F.3d 183,

   190 (2d Cir. 2000); 10A C. Wright, A. Miller & M. Kane, Federal Practice & Procedure

   § 2713 (4th ed. 2021) (“The ruling on a motion to dismiss for failure to state a claim

   for relief is addressed solely to the sufficiency of the complaint and does not prevent

   summary judgment from subsequently being granted based on material outside the

   complaint.”).

         A Rule 12 motion requires a court to accept the allegations in the pleadings,

   but “a court in considering summary judgment may look behind the pleadings to facts

   developed during discovery.” George C. Frey Ready-Mixed Concrete, Inc. v. Pine Hill

   Concrete Mix Corp., 554 F.2d 551, 554 (2d Cir. 1977). “The very mission of the

   summary judgment procedure is to pierce the pleadings and to assess the proof in

   order to see whether there is a genuine need for trial.” Fed. R. Civ. P. 56 advisory

   committee’s note to 1963 amendment. For that reason, the denial of Defendants’

   Motion to Dismiss does not preclude the Court from granting Defendants’ Motion for

   Summary Judgment—even if they are premised upon “identical arguments”—

   because the latter “clearly relies on matters outside of the pleadings, such as

   depositions, admissions and affidavits.” See Pacheco v. N.Y. Presbyterian Hosp., 593

   F. Supp. 2d 599, 609 n.2 (S.D.N.Y. 2009).       The summary judgment record here

   extends well beyond the pleadings: Plaintiff’s eighty-plus exhibits amount to more

   than 2,500 pages; Defendants, for their part, rely on more than fifty total exhibits,

   depositions, and declarations. See, e.g., Exs. to Agwuegbo Aff.; Exs. to Guilfoyle Decl.




                                        Page 25 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 26 of 35 PageID #: 18526




         Accordingly, the Second Circuit’s decision at the pleadings stage did not bind

   Judge Locke in his analysis on summary judgment, and Plaintiff’s objection is

   overruled.

   IV.   FMLA Notice Requirement

         Plaintiff objects that Judge Locke misunderstands the FMLA and its related

   regulations because the R&R addressed Plaintiff’s, and not Defendants’, notice

   obligations. Obj. at 28. Plaintiff asserts an “employer must provide the employee

   notice of FMLA eligibility once the employer learns that the [employee’s requested]

   leave may qualify as FMLA leave” and that Defendants “failed to provide [n]otice to

   the Plaintiff that her [l]eave [r]equest may be FMLA eligible.”       Id. (emphasis

   removed). Plaintiff’s objection is lifted, verbatim, from the first paragraph on page

   16 of her Memorandum in Opposition to Defendants’ Motion for Summary Judgment.

   Pl. Opp. at 16 [DE 285].

         Plaintiff is correct that the FMLA imposes a notice requirement upon

   Defendants. But that requirement triggers only if the employer first has notice that

   an employee’s “requested leave may qualify for FMLA protection.” R&R at 24–25

   (emphasis removed) (citing Coutard v. Mun. Credit Union, 848 F.3d 102, 110–11 (2d

   Cir. 2017)). The analysis properly begins with an inquiry into Defendants’ knowledge

   – specifically, whether Defendants’ knew or had reason to investigate whether

   Plaintiff’s requested leave “may qualify” as FMLA leave. Id. As is relevant here,

   Plaintiff could qualify for FMLA leave only if her daughter “ha[d] a serious health

   condition,” 29 U.S.C. § 2612(a)(1)(C), and her daughter, who was then over eighteen




                                      Page 26 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 27 of 35 PageID #: 18527




   years of age, was “incapable of self-care because of a mental or physical disability,”

   id. § 2611(11)(B).   Those “incapable of self-care” are unable to perform “daily

   activities.” 29 C.F.R. § 825.113(b) (defining “incapacity”).

         The FMLA regulations provide examples of notice “sufficient to make the

   employer aware that the employee needs FMLA-qualifying leave.” Id. § 825.302(c).

   According to one, sufficient information includes, “if the leave is for a family member,

   that the condition renders the family member unable to perform daily activities.” Id.

   Because the example contemplates the situation at bar—viz., Plaintiff’s request for

   FMLA leave to care for a family member (her daughter)—it provides a helpful rubric

   against which to measure the information Plaintiff provided to Defendants.

         The record evidence does not reflect a genuine issue of fact here: Plaintiff’s

   request for vacation time to be with her adult daughter, who “need[ed]” her for the

   birth of her grandchild, did not give Defendants knowledge or reason to inquire as to

   whether Plaintiff’s daughter may have a serious health condition and may be

   incapable of self-care. Ex. T [DE 284-25] to Guilfoyle Decl. (“[M]y second daughter is

   due to deliver her first baby and she will need me.”); see Devarajan SJ Decl. ¶¶ 18–

   20, 29–30.

         The Eleventh Circuit’s decision in Cruz v. Publix Super Markets, Inc. is

   instructive. 428 F.3d 1379 (11th Cir. 2005). Cruz told her employer “that she believed

   her daughter was in labor and that her daughter needed her help due to her son-in-

   law’s broken collarbone.”    Id. at 1384.   Cruz also provided “a physician’s letter

   convey[ing] that Cruz’s daughter felt she needed Cruz to help her with delivery.” Id.




                                        Page 27 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 28 of 35 PageID #: 18528




   The Eleventh Circuit held this information did not suffice to put her employer on

   notice that she may qualify for FMLA leave.         Id. at 1386. Cruz failed disclose

   information beyond “her own belief . . . that her daughter needed her help as reasons

   for the leave,” a fact from which her employer “could not reasonably be expected to

   conclude that her absence qualified for FMLA leave.”             Instead, Cruz “merely

   expressed her desire to assist her adult daughter during the birth of her grandchild,

   a condition which the FMLA does not cover.” Id. at 1386; see also Lyons v. Stephenson

   Cty., 2018 WL 2161940 (N.D. Ill. May 10, 2018); Deloatch v. Harris Teeter, Inc., 797

   F. Supp. 2d 48, 66 (D.D.C. 2011) (granting summary judgment to defendant where

   plaintiff “told his manager that he ‘needed some time off to help his mom’” because

   “plaintiff does not indicate whether he even told his manager . . . that the extent of

   her illness rendered her unable to perform daily activities”).

         As noted earlier, Plaintiff’s summary judgment submissions do not reconcile

   with her sworn testimony.      See supra Discussion Section II.       Her subsequent,

   contradictory assertions cannot defeat summary judgment in Defendants’ favor. E.g.,

   In re Fosamax Prod. Liab. Litig., 707 F.3d at 193. In a similar vein, when Plaintiff

   supports her declaration with citations to her daughter’s medical charts, she is not

   addressing whether she in fact alerted Defendants to her daughter’s conditions at the

   time she requested vacation time. The same is true as to Plaintiff’s assertion that

   her daughter was in fact incapacitated following her pregnancy – it does not address

   Defendants’ knowledge at the time of Plaintiff’s leave request.




                                       Page 28 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 29 of 35 PageID #: 18529




         All this to say, Plaintiff has not provided evidence from which a reasonable

   juror could find that Plaintiff met her predicate FMLA notice obligation, giving

   Defendants knowledge that, or a reason to inquire whether, her leave request may be

   FMLA eligible.10



   10     Even assuming Plaintiff gave sufficient FMLA notice, she fails to offer proof
   sufficient to withstand summary judgment on the fourth element of her prima facie
   case: whether “the adverse employment action occurred under circumstances giving
   rise to an inference of retaliatory intent.” Donnelly v. Greenburgh Cent. Sch. Dist.
   No. 7, 691 F.3d 134, 152 (2d Cir. 2012); see R&R at 26 (remarking, in passing, “there
   are no circumstances giving rise to an inference of unlawful retaliatory intent”). This
   element, while not analyzed in depth by Judge Locke, was fully briefed in the
   summary judgment papers. E.g., Pl. Mem. at 14–15; Def. Opp. at 16–17; Def. Mem.
   at 17–19; Pl. Opp. at 19–20.
          Throughout this litigation, Plaintiff has relied solely on temporal proximity to
   raise the inference of retaliatory intent – namely, the time between her retention of
   an attorney “to assist her in getting leave to be with her daughter” and Defendants
   “put[ting] her on” FPPE review. Obj. at 6–7; Pl. Counter 56.1 ¶¶ 91–92; Pl. Mem. in
   Supp. at 7–8, 15 (“Pl. Mem.”) [DE 283-18]; Pl. Opp. at 5–6, 8, 18–19. Indeed, the
   Second Circuit vacated the district court’s dismissal of Plaintiff’s FMLA retaliation
   claim because her pleaded allegations regarding that “temporal proximity [were]
   enough at th[at] stage to give rise to an inference of retaliatory intent.” Offor, 676
   Fed. App’x at *54 (emphasis added).
          In her summary judgment submissions, Plaintiff cites no evidence and rests
   solely, again, on this temporal proximity. Pl. Mem. at 14–15; Pl. Opp. at 8, 18. She
   contends “[t]here was no other causal event between [Plaintiff’s] hiring of an
   [a]ttorney to help with her FMLA request and her placement on FPPE by MMC.” Pl.
   Mem. at 15.
          Plaintiff overlooks the extensive investigatory and disciplinary actions
   Defendants took before she retained her attorney in November 2012. Offor Dep. Tr.
   at 151:24–152:9. In August 14, 2021, Dr. Koppel—a doctor unaffiliated with MMC
   and CHSLI—raised concerns about Plaintiff’s clinical management. Devarajan SJ
   Decl. ¶¶ 34–35; Exs. X, Y to Guilfoyle Decl.* The very next day, August 15, 2012, Dr.
   Devarajan met with Plaintiff to discuss these issues; the Defendants began an
   internal review shortly thereafter. Devarajan SJ Decl. ¶¶ 36–27; Ex. X to Guilfoyle
   Decl. Five days later, on August 20, 2012, the internal review generated the MIDAS
   report, which noted “multiple issues in the NICU of . . . mismanagement by [Plaintiff]
   with many different staff members on both shifts.” Devarajan SJ Decl. ¶¶ 38-39; Ex.
   Z to Guilfoyle Decl. Four days after that, on August 24, 2012, Dr. John Reilly met
   with Plaintiff to “discuss the significant issues set forth in the MIDAS report.”


                                       Page 29 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 30 of 35 PageID #: 18530




   V.    Entry of the R& R Without a Presiding District Court Judge

         Plaintiff objects that District Court Judge Sandra J. Feuerstein’s passing

   renders the R&R a “nullity.” Obj. at 8, 28–29. Plaintiff’s argument comes without

   citation to legal authority. See id.; see Defs. Resp. at 3 [DE 308]. The Court cannot

   entertain her argument in the absence of such support; Plaintiff’s position is

   unintuitive and the issue appears to be one of first impression.

         Even though it has no obligation to investigate further, the Court’s

   independent research suggests a report and recommendation may issue without a

   district court judge assigned to the case. E.g., Laws v. Obert, 2016 WL 5395943, at

   *3 (E.D. Cal. Sept. 26, 2016) (Barnes, M.J.) (“For the reasons set forth above, it is




   Declaration of Dr. John P. Reilly ¶ 6 (“Reilly Decl.”) [DE 284-4]. MMC then began an
   external review, requiring the assistance of multiple unaffiliated doctors, who
   provided their assessment in (i) a two-hour call on October 5, 2012, (ii) a written
   report dated October 12, 2012, and (iii) a written report dated October 26, 2012.
   Devarajan SJ Decl. ¶¶ 43–51; Reilly Decl. ¶¶ 8–10; Exs. Y, AA, BB to Guilfoyle Decl.
   Only after, in November 2012, did Plaintiff hire her attorney. Offor Dep. Tr. at
   151:24–152:9.
          “Where timing is the only basis for a claim of retaliation, and gradual adverse
   job actions began well before the plaintiff had ever engaged in any protected activity,
   an inference of retaliation does not arise.” Slattery v. Swiss Reinsurance Am. Corp.,
   248 F.3d 87, 95 (2d Cir. 2001), as amended (June 6, 2001). The Second Circuit has
   continually affirmed grants of summary judgment to defendants on this basis. Perez
   v. City of New York, 43 Fed. App’x 406 (2d Cir. 2021); Frantti v. New York, 850 Fed.
   App’x 17 (2d Cir. 2021); Porter v. Potter, 366 Fed. App’x 195, 197 (2d Cir. 2010)
   (“Adverse employment actions that are part of an ‘extensive period of progressive
   discipline’ that begins prior to any protected activity on the plaintiff’s part cannot
   give rise to an inference of retaliation sufficient to make out a prima facie case.”).
          The fourth prong of Plaintiff’s prima facie case is therefore an additional,
   independent basis on which to grant summary judgment to Defendants.
   *      Plaintiff’s challenges to Exhibits X, Y, Z, AA, and BB, for reasons stated
   elsewhere in this Order, are overruled. See supra Discussion Sections I.C, I.E, I.F;
   see infra Discussion Section VI.


                                       Page 30 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 31 of 35 PageID #: 18531




   hereby ordered that the clerk randomly assign a district judge to this case and

   recommended that defendant’s motion to dismiss be granted and that this case be

   dismissed without prejudice.” (capitalization omitted)), report and recommendation

   adopted, Order dated Nov. 30, 2016 [DE 51], Laws v. Obert, No. 2:14-cv-01466 (E.D.

   Cal.); Jenkins v. Sw. Gas Corp., 2010 WL 1194486, at *1 (D. Ariz. Mar. 22, 2010) (“On

   October 5, 2009, Magistrate Judge Guerin issued her Report and Recommendation

   as to Defendants’ motion to dismiss, and, because the parties had not yet consented

   to the jurisdiction of the Magistrate, review of the R&R was randomly assigned to

   Chief Judge [John] Roll.”), adopting 2009 WL 6302956 (D. Ariz. Oct. 5, 2009) (Guerin,

   M.J.). The Court is unaware of any authority suggesting that a district court judge’s

   untimely passing nullifies her referrals to a magistrate judge or revokes the

   magistrate judge’s authority to enter a report and recommendation.

         The Court declines to grant Plaintiff any relief on this basis and overrules her

   objection.

   VI.   Motion to Strike

         Plaintiff contends Judge Locke erred in three respects when he recommended

   denying her Motion to Strike. Obj. at 19–20, 29. Plaintiff challenges Exhibits AA,

   AAA, BB, Y and VV, [DEs 284-32, -58, -33, -30, -53], arguing (1) the evidence is

   inadmissible “hearsay upon hearsay”; (2) it reflects “expert reports” without any

   corresponding “information regarding the background of the author,” “the basis of

   [his or her] knowledge,” and “materials referred to in arriving at scientific or clinical

   conclusions”; and (3) the parties did exchange expert reports, contrary to Judge




                                        Page 31 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 32 of 35 PageID #: 18532




   Locke’s statement otherwise, because she “sent to the Defendants an Expert Report

   on her damages.” Id.; see R&R at 17.

         First, and similar to his judicious choice not to consider the allegedly

   fraudulent exhibits, Judge Locke “d[id] not rely on any of these documents in reaching

   [his] conclusion on the arguments for summary judgment.” R&R at 17. Indeed, the

   R&R cites none of these exhibits while discussing the merits of Plaintiff’s FMLA

   claim. See R&R at 20–27. Judge Locke correctly did not consider these exhibits and

   did not admit them into evidence.        Plaintiff’s objection that it is “hearsay upon

   hearsay” is overruled. Obj. at 20.11

         Second, Plaintiff’s “expert report” objection mirrors an argument Judge Locke

   rejected. Compare Obj. at 29, with Pl. Opp. at 12 (incorporating Ltr. Mot. to Strike

   dated November 30, 2020 [DE 258]). Plaintiff has not explained why these exhibits

   are “expert reports,” and she cites no case law to support her view. Even though the

   doctors authoring these exhibits have “specialized knowledge, or that [they] carried

   out [an] investigation because of that knowledge,” Federal Rule of Evidence 701 does

   not preclude their testimony,12 “so long as the testimony [would be] based on the

   investigation and [would] reflect[] [their] investigatory findings and conclusions, and


   11     Exhibit Y is attached to and relied upon in Plaintiff’s Complaint, which is an
   additional reason to overrule Plaintiff’s hearsay objection thereto. Compl. ¶ 40 [DE
   1]; Ex. 10(A) [DE 1-11] to Compl.; cf. Utica Mut. Ins. Co. v. Munich Reins. Am., Inc.,
   594 Fed. App’x 700, 702 (2d Cir. 2014) (rejecting evidentiary challenge to a document
   relied upon at summary judgment because plaintiff “attached the [document] to its
   complaint and did not raise questions as to its authenticity until faced with
   [defendant’s] summary judgment motion”).
   12     Assuming Defendants intended to call them at trial, as Plaintiff did not take
   their depositions and their reports are unsworn.


                                          Page 32 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 33 of 35 PageID #: 18533




   was not rooted exclusively in [their] expertise in” the medical field. Bank of China,

   New York Branch v. NBM LLC, 359 F.3d 171, 181 (2d Cir. 2004). These reports are

   admissible “because [they] w[ere] based on [their] perceptions.” Id. (emphasis in

   original). And, further, Federal Rule of Civil Procedure 26(a)(2)(B)’s expert witness

   disclosure obligations trigger “not [from] the status of the witness, but, rather, the

   essence of the proffered testimony. Accordingly, a party need not identify a witness

   as an expert so long as the witness played a personal role in the unfolding of the

   events at issue and the anticipated questioning seeks only to elicit the witness’s

   knowledge of those events.” Gomez v. Rivera Rodriguez, 344 F.3d 103, 112–14 (1st

   Cir. 2003) (deeming “an actor with regard to the occurrences from which the tapestry

   of the lawsuit was woven” was not subject to Federal Rule of Civil Procedure 26(a)(2)

   expert disclosures).

         Third, and ostensibly contending that Judge Locke’s wrongly denied her

   Motion to Strike, Plaintiff argues that, “[c]ontrary to the assertion in the [R&R] that

   there were no Expert Reports exchanged, the Plaintiff sent to the Defendants an

   Expert Report on her damages.” Obj. at 29. It seems that Judge Locke overlooked

   Plaintiff’s Exhibit 66.   See Report of Economic Loss Resulting from the FMLA

   Retaliation Claim of Dr. Chinwe Offor by David Gouiran, Ex. 66 to Agwuegbo Aff.

   Even so, his error is harmless. Plaintiff’s retention of Mr. Gourian has no relation to

   the merits of Plaintiff’s Motion to Strike; it is inconsequential. Defs. Resp. at 6 n.2.

         Plaintiff’s objections to Judge Locke’s recommendation to deny her Motion to

   Strike are overruled.




                                        Page 33 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 34 of 35 PageID #: 18534




   VII.   Failure to Cite Evidence in the Record in Drafting the 56.1 Statement

          At Page 2 footnote 1, Judge Locke wrote: “Plaintiff’s 56.1 Statement and 56.1

   Counterstatement contain cites to evidence not in the record in some instances. The

   Court ignores any facts submitted in violation of Local Civil Rule 56.1.” R&R at 2

   n.1. Plaintiff objects that Judge Locke “misrepresented the facts” because “he failed

   to provide any example of the Plaintiff’s failure.” Obj. at 29–30.

          At Page 19, Judge Locke provided six examples in “[b]oth Plaintiff’s Rule 56.1

   Statement and Counterstatement [that] contain factual assertions supported by

   citations to documents not contained within the record, or that amount to legal

   arguments.” R&R at 19 (citing, by way of example, Pl. 56.1 ¶¶ 1, 3, 4, 6, 9, 11).

   Plaintiff has not identified which factual assertions, if any, concerning the FMLA

   notice issue were ignored by Judge Locke. Notwithstanding her failure, the Court’s

   de novo review of the record reveals no genuine dispute on the material facts

   pertinent to this dispositive issue. See supra Discussion Sections II, IV. Plaintiff’s

   objection is overruled.

                                      CONCLUSION

          For the reasons discussed above, Plaintiff’s objections are overruled, and Judge

   Locke’s R&R is adopted in full. Plaintiff’s Motion to Strike and Motion for Summary

   Judgment are both denied and Defendants’ Motion for Summary Judgment is

   granted. The Clerk of Court is respectfully directed to enter judgment accordingly

   and to terminate the action.




                                       Page 34 of 35
Case 2:15-cv-02219-DRH-SIL Document 312 Filed 09/01/21 Page 35 of 35 PageID #: 18535




   SO ORDERED.


   Dated: Central Islip, New York            s/ Denis R. Hurley
          September 1, 2021                  Denis R. Hurley
                                             United States District Judge




                                    Page 35 of 35
